DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2011/0296610) (“Moon”).  Moon discloses a furniture assembly comprising a base (fig. 1) configured to support a soft seat member characterized in that the base is formed in one piece by a rotational molding process (paragraph 0005; It is noted that this may be considered a “product-by-process” limitation whereby little patentable weight is given to the process and only the end result is required.  However, in the event the rotational molding process may be considered to provide a particular material composition/construction which is different than an alternative molding process, this reference is provided).
As concerns claim 7, Moon discloses wherein the base further comprises a front wall, two side walls and a rear wall forming a closed geometry (fig. 1).
As concerns claim 9, Moon discloses wherein the soft seat member is a mattress (fig. 1 is a mattress base). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US 2005/0039259) in view of Moon.  Gladney teaches a furniture assembly comprising a base (fig. 4: 400) configured to support a soft seat member characterized in that the base is formed in one piece.  Gladney does not teach wherein the base is formed by rotational molding.  However, Moon teaches a furniture assembly base formed by rotational molding (paragraph 0005).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to rotationally mold the base in order to provide the desired strength and shape.  
As concerns claim 2, Gladney, as modified, teaches wherein a coupling element is formed on the base adapted to attach a header integrally formed as a whole by a rotational molding process to the base (fig. 4: 410 may be removably attached by a coupling element). 
As concerns claim 7, Gladney, as modified, teaches wherein the base further comprises a front wall, two side walls and a rear wall forming a closed geometry (fig. 4: 400 shown).
As concerns claim 8, Gladney, as modified, teaches wherein the side walls have a number of subsequent ribs spaced apart from each other (figs. 3 and 4 show that the sidewalls 320 have a number of ribs indented into the sidewall panels). 
As concerns claim 9, Gladney, as modified, teaches wherein the soft seat member is a mattress (fig. 4: 400 is a mattress base). 
As concerns claim 10, Gladney teaches a furniture assembly production method comprising molding plastics material to obtain a one-piece base (fig. 4: 400) suitable for supporting a soft seat member and a header having guide part (fig. 4: 410 with the bottom extension being guide part); and removably attaching the header to the base by means of the guide part received by a corresponding coupling element of the base (inherently present on the base to receive the guide part).
Gladney does not teach wherein the base is formed by rotational molding.  However, Moon teaches a furniture assembly base formed by rotational molding (paragraph 0005).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to rotationally mold the base in order to provide the desired strength and shape.  

Claims 4, 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladney (US 2005/0039259) in view of Moon and further in view of Kruse et al. (DE 4400460) (“Kruse”).  Gladney does not teach wherein the header has a foam element formed in situ facing the base.  However, Kruse teaches a header for a mattress base having a foam element formed in situ (“a damping layer (9) of a plastic foam can be arranged, as shown in FiG. 4, which gives the carrier part (6) a soft character. This cushioning layer (9) and the decorative layer (3) thereon are connected to each other and to the carrier part (6) by means of adhesive and formed by deep drawing on the preformed carrier part (6)”).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed to provide a foam element formed into the header in order to provide a cushion for the user. 
As concerns claim 4, Gladney, as modified, teaches wherein a textile member surrounds the foam element (Kruse, fig. 4: 8). 
As concerns claim 5, Gladney, as modified, does not expressly teach wherein the header is in hollow panel form.  However, Kruse teaches a hollow panel header with a 
As concerns claim 6, Gladney, as modified, does not teach wherein the coupling element is in dovetail form.  However, Kruse (fig. 9: 7) teaches using a dovetail coupling element on the base.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use a dovetail formed coupling element in order to provide additional stability to the connection.
As concerns claim 11, Gladney, as modified, does not teach inserting a foam element to an outer wall of the header; and covering the foam element with a textile member.  However, Kruse teaches inserting a foam element (fig. 4: 9) to an outer wall of the header (fig. 4: 6); and covering the foam element with a textile member (fig. 4: 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636